Citation Nr: 1201175	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-09 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to nonservice-connected death pension.

3.  Entitlement to burial benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran's last DD Form 214 reflects that he served on active duty from August 1986 to June 1990 with 16 years, 5 months and 19 days of prior active service.  The RO subsequently verified that the Veteran's active service extended from March 1970 to June 1990.  The RO also verified that the Veteran served aboard the USS Hancock CVA 19 which was in the official waters of the Republic of Vietnam from November 18, 1970 to December 8, 1970, from December 29, 1970 to January 15, 1971; from January 23, 1971 to February 20, 1971, from March 9, 1971 to March 15, 1971, from March 17, 1971 to April 10, 1971, from April 17, 1971 to May 4, 1971, from February 7, 1972 to March 9, 1972; from March 25, 1972 to May 2, 1972, from May 11, 1972 to June 1, 1972, from June 12, 1972 to July 14, 1972, from July 24, 1972 to August 17, 1972 and from August 27, 1972 to September 14, 1972.  

The Veteran died in January 2007 and the appellant is the Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from RO determinations dated in February 2007, March 2007 and April 2007 from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In those letters, the RO denied basic entitlement to burial benefits and non-service connected death pension on the basis that the Veteran did not have any qualifying wartime service.  The March and April 2007 letters also notified the appellant that service connection for the cause of the Veteran's death was not established because there was no evidence showing that the Veteran's death was related to military service.  

The appellant's notice of disagreement (NOD) was received at the RO in July 2007.  She specifically disagreed with the denial of entitlement to burial benefits, DIC and widow's death pension.  The appellant explained that her late husband did, in fact serve during a period of war, on the USS Hancock during the Vietnam War in the waters off the coast of Vietnam between 1970 and 1972.  The appellant asserted that her husband's cause of death, leukemia, was caused by exposure to Agent Orange while aboard the USS Hancock.  

The RO issued a statement of the case (SOCa0 addressing the issues of entitlement to burial benefits and nonservice-connected death pension in February 2008.  The appellant thereafter submitted a timely VA Form 9, substantive appeal that was received at the RO in March 2008.  In the Form 9, she once again specifically asserted that her husband's cause of death was related to in-service Agent Orange exposure.  

The RO subsequently issued another SOC in June 2009 addressing the issue of the cause of the Veteran's death.  That same month, the appellant's representative submitted a Statement of Representative in Appeals Case addressing the appellant's assertions that her late husband's death was related to in-service herbicide exposure.  In addition, the representative advanced additional argument on the appellant's behalf with regard to this issue.  As this correspondence directly relates to the issue addressed in the June 2009 SOC, and reiterates the contentions set forth in the NOD of July 2007, the Board accepts the timely June 2009 statement as a valid substantive appeal in lieu of a Form 9.  Thus, the issue of entitlement to service connection for the cause of the Veteran's death is currently on appeal and properly before the Board at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The appellant seeks service connection for the cause of the Veteran's death, entitlement to death pension, and burial benefits.  The Veteran's death certificate shows that he died in January 2007.  The immediate cause of death was "graft vs. host disease" resulting from a bone marrow transplant, with the underlying cause being that of prolymphocytic leukemia.

As noted above, the RO initially denied the appellant's claim of basic entitlement to burial benefits and non-service connected death pension on the basis that the Veteran did not have any qualifying wartime service.  The March and April 2007 letters also notified the appellant that service connection for the cause of the Veteran's death was not established because there was no evidence showing that the Veteran's death was related to service.  

At the outset, these administrative decisions were issued without providing proper notice and assistance to the appellant as is required by 38 C.F.R. § 3.159.  The RO failed to provide any notice to the appellant of what the evidence must show to substantiate her claim for the particular benefits sought.  Thus, the appellant was not given an opportunity to provide evidence of wartime service or Vietnam service prior to the initial adjudication of the claim.  

Moreover, once the appellant did provide this evidence, which confirms that the Veteran did service in Vietnam during the Vietnam War era, the appellant was never notified that the RO had decided her claim based on incorrect facts.  

Instead, the RO merely issued an SOC in February 2008 denying the claim of nonservice-connected death pension and burial benefits on a different basis.  The RO found that the Veteran was not entitled to death pension because of excessive income.  However, the appellant's initial claim for DIC was filed in February 2007, a year prior to the date the RO issued the SOC; thus, the income information used by the RO to determine that the appellant's eligibility for nonservice-connected death pension was stale at the time that the RO determined that her income was excessive.  Moreover, she was never given another opportunity to provide this information after it was determined that the RO incorrectly denied the initial claims.  

In essence, the appellant has been denied due process in this case, and proper notice, with a readjudication of her claim must be provided before the merits of the claims can be addressed.  

Importantly, the United States Court of Appeals for Veterans Claims, hereinafter the Court, issued a decision with regard to the content of VAs duty to notify letters relevant to DIC claims.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2011).  In Hupp¸ the Court held that a notice with regard to a claim for DIC benefits must include: 

(1) a statement of the conditions (if any) for which the service member was service-connected at the time of his or her death; 

(2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected disability; and 

(3) an explanation of the evidence and information required to substantiate a DIC claim based on a disorder not yet service connected. 

Additionally, if the claimant raises a specific issue regarding a particular element of the claim, the notice must inform the claimant of how to substantiate the assertion, taking into account the evidence submitted in connection with the application. 

In this case, no notice whatsoever was sent to the appellant prior to the denial of her claims.  Moreover, even after the appellant's notice of disagreement (NOD) was received at the RO in July 2007, wherein she specifically explained that her late husband did, in fact serve during a period of war, on the USS Hancock during the Vietnam War in the waters off the coast of Vietnam between 1970 and 1972, the RO continued to the deny the claims, albeit on a different basis, but without providing any additional notice.  While notice was provided to the appellant in October 2007, that notice informed her that pension was denied as the Veteran did not serve during a period of war.  Additional notice is warranted on remand.   

The June 2009 SOC explained that the appellant was not entitled to the presumption of service connection because the evidence of record did not establish that the Veteran stepped foot on the soil of Vietnam or that he was on the inland waterways of Vietnam.  However, at no time has the appellant been notified that she is not precluded from establishing service connection for the cause of the Veteran's death on a direct basis.  In other words, even if the appellant is not entitled to a regulatory presumption of service connection for the cause of the Veteran's death, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994) (holding that a veteran was not precluded under the Veterans' Dioxin and Radiation Exposure Compensation Standards Act from establishing service connection with proof of direct actual causation).  However, where the issue involves a question of medical causation, competent evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93   (1993). 

Finally, the Board notes that the RO attempted to assist the appellant with the development of her claim by requesting records she identified from Hillcrest Nursing and Rehabilitation Center, Old Town Community Health Center and Hollywood Memorial Hospital.  In July 2008, Hillcrest responded that it did not have records dated in 2007.  In July 2008 and October 2008, the RO requested records from Old Town Community Health Center and Hollywood Memorial Hospital.  It does not appear that responses were received from the facilities.  Moreover, it does not appear that the appellant was notified pursuant to 38 C.F.R. § 3.159(e) that the RO was unable to obtain the identified records.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be issued a letter addressing the elements required under Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Specifically, the letter should inform the appellant of the Veteran's service-connected disability, explain the evidence and information required to substantiate her claim for benefits, an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected, and address the arguments made by the appellant with respect to her claims.  Additionally, the appellant should be provided notice of how to substantiate a claim of entitlement to nonservice-connected death pension benefits and burial benefits.  A copy of the letter(s) provided to the appellant should be included in the claims folder for review. 

2.  With respect to the claim for nonservice-connected death pension benefits, provide the appellant with an opportunity to submit information and evidence pertaining to her net worth, income, and expenses from 2007.  

3.  The RO attempted to obtain records from Hillcrest Nursing and Rehabilitation Center dated in 2007, but the facility responded in July 2008 that it did not have records dated in 2007.  In July 2008 and October 2008, the RO requested records from Old Town Community Health Center and Hollywood Memorial Hospital and did not appear to receive a response.  Provided that the appellant submits to VA any necessary updated authorizations to release information, the RO should undertake additional development action with respect to records from these facilities.  If records are not ultimately obtained, provide notice to the appellant that the records could not be obtained pursuant to 38 C.F.R. § 3.159(e).  Provide her with an explanation of the efforts VA made to obtain the records; a description of any further action that will be taken regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and a notice that the claimant is ultimately responsible for providing the evidence.  

4.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); see Stegall v. West, 11 Vet. App. 268 (1998).  Thereafter, the RO should undertake any additional development action that is deemed warranted and then readjudicate the claims.  If any benefit on appeal remains denied, the RO should issue the appellant and her representative a supplemental statement of the case and provide an opportunity for a response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


